EXHIBIT 10.1
(INTERPHASE LOGO) [c77252c7725201.gif]
[THIS AGREEMENT IS SUBJECT TO ARBITRATION]
EMPLOYMENT, CONFIDENTIALITY, AND NON-COMPETITION AGREEMENT
This “Agreement” is between the “Company,” Interphase Corporation, and Yoram
Solomon, “Executive.” The Company is organized under the laws of the State of
Texas. Its principal place of business is located at 2901 North Dallas Parkway,
Suite 200, Plano, TX 75093. The effective date of this Agreement is November 17,
2008 (“Effective Date”).
Background Statement
The Company enables rapid platform design and integration for the global voice
and data communications markets through custom and off-the-shelf communications
equipment, embedded software development suites, and systems integration and
consulting services for telecom and enterprise networks. Executive desires to be
employed or continue to be employed by the Company. The Company desires to
employ Executive, provided that as an express, prior condition of such
employment, Executive enters into this Agreement with the Company.
This Agreement sets forth the terms of Executive’s employment. The parties agree
that this Agreement is supported by valuable consideration, that mutual promises
and obligations have been undertaken by the parties to it, and that the
agreement is entered into voluntarily by the parties.
Statement of Agreement

1.   Duties. Executive shall devote Executive’s best efforts to the business of
the Company. Executive shall perform such duties and responsibilities customary
to the position of Vice President of Corporate Strategy & Business Development
including those described on Exhibit A to this Agreement. Executive shall also
perform those duties assigned by the Company from time to time.   2.   Terms.
The “initial term” of employment under this Agreement shall terminate six
(6) months after the date of this Agreement. The initial term of this Agreement
shall automatically renew for successive six (6) month periods, referred to as
“successor terms,” unless either party gives thirty (30) days written notice of
its intention not to renew prior to the expiration of the initial or any
successor term or Executive is terminated for cause.

 

 



--------------------------------------------------------------------------------



 



3.   Terminable For Cause or on Account of Death or Disability. This Agreement
may be terminated by the Company prior to the expiration of the initial term or
any successor term as follows:

  (a)   Due to the death of Executive;     (b)   Due to a physical or mental
disability which prevents Executive from performing the essential functions of
his full duties for a period of ninety (90) consecutive days during the term of
this Agreement, as determined in good faith by a physician reasonably acceptable
to the Company; or,     (c)   For Cause, which is (i) fraud, misappropriation,
embezzlement, dishonesty, or other act of material misconduct against the
Company or any affiliate of the Company; (ii) failure to perform specific and
lawful directives of Executive’s superiors; (iii) violation of any rules or
regulations of any governmental or regulatory body, which is materially
injurious to the financial condition of the Company; (iv) conviction of or plea
of guilty or nolo contendere to a felony; (v) violation of the provisions of
Paragraphs 8, 9, 10, 11, 13, or 16; or, (vi) substantial failure to perform the
duties and responsibilities of Executive under this Agreement.

    In the event of termination under this Paragraph 3, Executive shall be
entitled only to Executive’s base salary earned through the date of termination
paid in accordance with the Company’s normal payroll practices. No accrued but
unpaid bonuses or commissions shall be due to Executive.   4.   Termination
Without Cause or Nonrenewal. In the event (i) the Company gives Executive thirty
(30) days written notice of its intention not renew a term of this Agreement
pursuant to the provisions of Paragraph 2 and at the time the term of this
Agreement expires as a result of such notice, the Executive is willing and able
to execute a new agreement containing terms and conditions substantially similar
to those in this Agreement and to continue to provide services to the Company
substantially similar to the services provided at the time the term expires, or
(ii) Executive is terminated during a term of this Agreement without Cause, the
Executive shall receive: (A) the balance of base salary due under this Agreement
for the balance of its term on the regular pay dates of the Company (the
“Remaining Term Payments”) and thereafter, (B) subject to the Executive’s
execution of a general release of claims and covenant not to sue in a form
acceptable to the Company (the “Release”), severance pay based on Executive’s
monthly base salary at the time of termination in an amount equal to (x) three
(3) months of such monthly base salary if Executive’s termination of employment
with the Company occurs during the first year of his employment under this
Agreement or (y) six (6) months of such monthly base salary if Executive’s
termination of employment with the Company occurs after the first anniversary of
Executive’s employment

 

Page 2



--------------------------------------------------------------------------------



 



    commencement date with the Company under this Agreement, payable, in each
case, in bi-monthly or bi-weekly installments in accordance with the Company’s
normal payroll practices (the “Severance Benefits”). The Company shall begin
payment of the Severance Benefits on the first regularly scheduled payroll date
of the Company occurring after completion of the Remaining Term Payments, if
any; provided Executive has executed and delivered the Release to the Company
prior to such date (and not revoked the Release during the applicable revocation
period). Notwithstanding any provision in the preceding sentence to the
contrary, if the Severance Benefits would be considered “non-qualified deferred
compensation” under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the payment of Severance Benefits shall commence on the
first regularly scheduled payroll date of the Company following the later of
(i) sixty (60) days following Executive’s date of termination or (ii) completion
of the Remaining Term Payments; provided Executive has executed and delivered
the Release to the Company prior to such date (and not revoked the Release
during the applicable revocation period). The form of the Release will be
provided to the Executive not later than five (5) days following Executive’s
date of termination. No accrued but unpaid bonuses or commissions shall be due
to Executive under this Paragraph 4. No other severance payment or benefits
shall be due Executive other than those provided for under this Agreement.
Notwithstanding anything stated herein to the contrary, in the event Executive
becomes employed during the period in which the Executive is eligible to receive
post-employment payments under this Paragraph 4, Executive shall notify the
Company of such employment within ten (10) days following the employment
commencement date and any amounts received by Executive in the form of
compensation, salary, or other payments shall be offset or shall reduce any
Severance Benefits or other amounts or liability owed by the Company to the
Executive under this Paragraph 4.   5.   Compensation. Employer shall pay and
provide benefits to Executive according to the provisions of Executive’s
compensation plan described in the attached Exhibit B. Executive’s compensation
plan shall be reviewed on a periodic basis. The Company reserves the right, and
Executive hereby authorizes Company, to make deductions from Executive’s pay or
bonuses to satisfy any outstanding obligations of Executive to the Company. The
Company may offset against the final payment of wages or bonuses owed to
Executive any amounts due the Company from Executive.   6.   Changes in
Position, Location, or Compensation. If the Company transfers, promotes, or
reassigns Executive to another position or geographic area, or both parties
agree to a change in compensation or benefits during a term of this Agreement or
upon the renewal of a term of this Agreement, an updated employment agreement
may be substituted by agreement of the parties but is not required.
Mutually-agreeable changes in compensation or benefits shall be effected by
amendment to and incorporation of a modified Exhibit B, initialed by the parties
or their authorized representative. All provisions, promises, terms or
conditions not modified by an amendment of Exhibits A — C shall remain in effect
and shall not be deemed revoked or modified beyond the changes set forth in one
or more amended Exhibits. Notwithstanding the preceding, any changes or
amendments to this Agreement shall be consistent with the provisions of
Sections 20 and 21 hereof.

 

Page 3



--------------------------------------------------------------------------------



 



7.   Executive Representation/Warranty. Executive represents that Executive is
not a party to any agreement with a third party, or limited by a court order,
containing a non-competition provision or other restriction which would preclude
Executive’s employment with Company or any of the services which Executive will
provide on the Company’s behalf.   8.   Duty of Loyalty. Executive acknowledges
the common law duties of reasonable care, loyalty, and honesty which arise out
of the principal/agent relationship of the parties. While employed and
thereafter for whatever term the law may impose, Executive shall not engage in
any activity to the detriment of the Company. By way of illustration and not as
a limitation, Executive shall not discuss with any customer or potential
customer of the Company any plans by Executive or any other Executives of the
Company to leave the employment of the Company and compete with the Company.  
9.   Company Documents. Executive agrees and acknowledges that Executive holds
as the Company’s property all memoranda, books, papers, letters, and other data,
including duplicates, relating to the Company’s business and affairs (“Company
Documents”). This includes Company Documents created or used by Executive or
otherwise coming into Executive’s possession in connection with the performance
of Executive’s job duties. All Company Documents in the possession, custody, or
control of Executive shall be returned to the Company at the time of termination
of employment.

Confidential Information and Non-Competition

10.   In exchange for the mutual promises and obligations contained in this
Agreement, and contemporaneous with its execution or soon thereafter, Employer
promises to deliver to Executive or permit Executive to acquire, be exposed to,
and/or have access to material, data, and information of the Company and/or its
customers or clients that is confidential, proprietary and/or a trade secret
(“Confidential Information”). At all times, both during and after the
termination of employment, the Executive shall keep and retain in confidence and
shall not disclose, except as required in the course of the Executive’s
employment with the Company, to any person, firm or corporation, or use for the
Executive’s own purposes, any Confidential Information. For the purposes of this
paragraph, such information shall include, but is not limited to:

  1.   The Company’s standard operating procedures, processes, formulae,
know-how, scientific, technical, or product information, whether patentable or
not, which is of value to the Company and not generally known by the Company’s
competitors;     2.   All confidential information obtained from third parties
and customers concerning their products, business, or equipment specifications;
    3.   Confidential business information of the Company, including, but not
limited to, marketing and business plans, strategies, projections, business
opportunities, client identities or lists, sales and cost information, internal
financial statements or reports, profit, loss, or margin information, customer
price information; and,     4.   Other information designated by the Company or
deemed by law to be confidential information.

 

Page 4



--------------------------------------------------------------------------------



 



11.   Non-Competition. In consideration of the mutual promises contained in this
Agreement, the sufficiency of which is acknowledged by the parties, Executive
agrees that during the term of his employment and for a period of twelve
(12) calendar months after termination of employment from the Company (whether
voluntary or involuntary), Executive shall not, directly or indirectly, either
as principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise:

  1.   Become associated or affiliated with, employed by, or financially
interested in any business operation which competes in the business currently
engaged in by Company. (The phrase “business currently engaged in by the
Company” includes, but is not limited to, the type of activities in which the
Company was engaged during Executive’s tenure, such as designs and delivers high
performance connectivity adapters for computer and telecommunication networks.)
    2.   Solicit or attempt to solicit the business or patronage of any person,
firm, corporation, partnership, association, department of government or other
entity with whom the Company has had any contact during a period of twelve
(12) calendar months preceding the date of this Agreement (“Customers”), or
otherwise induce such Customers to reduce, terminate, restrict or otherwise
alter business relationships with the Company in any fashion; or,     3.   In
any way solicit or attempt to solicit the business or patronage of any
Customers.     4.   The parties intend the above restrictions on competition to
be completely severable and independent, and any invalidity or unenforceability
of any one or more such restrictions shall not render invalid or unenforceable
any one or more restrictions.

 

Page 5



--------------------------------------------------------------------------------



 



12.   Limitations on Scope. In recognition of the broad geographic scope of the
Company’s business and the ease of competing with the Company in any part of the
United States, the restrictions on competition set forth herein are intended to
cover the following geographic areas:

  1.   The geographic territory identified on the attached Exhibit C;     2.  
The cities containing a facility or operation owned or managed by the Company;
and,     3.   A fifty (50) mile radius outside the boundary limits of each such
city.

    The parties intend the above geographical areas to be completely severable
and independent, and any invalidity or unenforceability of this Agreement with
respect to any one area shall not render this Agreement unenforceable as applied
to any one or more of the other areas.   13.   Non-Solicitation of Employees.
During employment and for a period of twelve (12) months after termination,
Executive agrees not to hire, employ, solicit, divert, recruit, or attempt to
induce, directly or indirectly, any existing or future employee of the Company
to leave their position with the Company or to become associated with a
competing business.

Remedies for Breach

14.   Company’s Right to Obtain an Injunction. Executive acknowledges that the
Company will have no adequate means of protecting its rights under Paragraphs
10, 11, 12, or 13 of this Agreement other than be securing an injunction (a
court order prohibiting the Executive from violating the Agreement).
Accordingly, the Executive agrees that the Company is entitled to enforce this
Agreement by obtaining a temporary, preliminary, and permanent injunction and
any other appropriate equitable relief. Executive acknowledges that the
Company’s recovery of damages will not be an adequate means to redress a breach
of this Agreement. Nothing contained in this paragraph, however, shall prohibit
the Company from pursuing any remedies in addition to injunctive relief,
including recovery of damages. Executive expressly acknowledges that the Company
has sole discretion regarding whether to seek a remedy for breaches of
Paragraphs 10, 11, 12, or 13 in a court of competent jurisdiction or by
arbitration procedures outlined in paragraph 15.   15.   Arbitration. Executive
and the Company agree that any unresolved dispute or controversy involving a
claim for monetary damages and/or declaratory or injunctive relief arising under
or in connection with this Agreement shall be settled exclusively by
arbitration, conducted before a single arbitrator in Dallas, Texas, according to
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction. The
direct expense of any arbitration proceeding shall be borne by the Company.
Notwithstanding the foregoing, nothing in this Paragraph is intended to subject
a claim by either party arising under Paragraphs 10, 11, 12, or 13 to mandatory
arbitration. Any claim arising under Paragraphs 10, 11, 12, or 13 shall be
litigated in the courts of the relevant jurisdiction and venue.

 

Page 6



--------------------------------------------------------------------------------



 



Inventions and Discoveries

16.   Discoveries, Inventions, & Copyrights. Executive shall disclose promptly
to the Company any and all conceptions and ideas for inventions, improvements,
and valuable discoveries, whether patentable or not, which are conceived or made
by the Executive, solely or jointly, during Executive’s term of employment and
which pertain to the business activities of the Company. Executive hereby
assigns and agrees to assign all his interest therein to the Company or to its
nominee. Whenever requested to do so by the Company, Executive shall execute any
and all applications, assignments, or other instruments which the Company shall
deem necessary to apply for and obtain Letters of Patent of the United States or
any foreign country or to otherwise protect the Company’s interest therein.
Notwithstanding anything contained herein to the contrary, nothing in this
Paragraph 16 is intended to divest, transfer, abrogate or otherwise relinquish
any right, title, or interest of Executive in any patent related to image
processing for video conferencing that shall be filed with the U.S. Patent and
Trademark Office or any foreign country by Executive during the six month period
following the Effective Date of this Agreement and which is unrelated to
business of the Company and does not result from any work performed by Executive
for the Company.

General Provisions

17.   Condition to Seeking Subsequent Employment. Executive agrees to show a
copy of this Agreement to any Competitor with whom Executive interviews during
the Executive’s employment with the Company or with whom the Executive
interviews within twelve (12) months following the effective date of the
termination of the Executive’s employment with the Company.   18.   Attorneys’
Fees. If any party shall obtain a final judgment of a court of competent
jurisdiction, subject to no further appeal, pursuant to which any other party
shall be determined to have breached its obligations hereunder or made any
misrepresentations, such prevailing party shall be entitled to recover, in
addition to any award of damages, reasonable attorneys’ fees, costs, and
expenses incurred by such party in obtaining such judgment.   19.  
Non-Disparagement and Confidentiality. Except as may be required by law or as
consented to in writing by an authorized officer or agent of the Company,
Executive agrees not to make any statements whatsoever, directly or indirectly,
written or oral, which could reasonably become public, which could be
interpreted as embarrassing, disparaging, prejudicial, or in any way detrimental
or inimical to the interests of the Company. Furthermore, Executive agrees to
hold confidential and not to disclose, make public, or to communicate orally or
in writing to any person or entity (other than Executive’s significant other and
immediate family), directly or indirectly, the terms of this Agreement or any
matters set forth herein, except only: (a) as may be compelled by court orders;
(b) as may be necessary to enforce the terms of this Agreement; (c) to legal,
accounting, and financial advisors; (d) as may be necessary in connection with
the application for or obtaining loans or credit; (e) as may be necessary to
comply with applicable laws and government regulations; or, (e) as may be
necessary or desirable in obtaining future employment.

 

Page 7



--------------------------------------------------------------------------------



 



20.   Additional Termination Provisions.

  (a)   Separation from Service. Notwithstanding anything to the contrary in
this Agreement, with respect to the Severance Benefits or any other amounts
payable to Executive under this Agreement in connection with a termination of
Executive’s employment that would be considered “non-qualified deferred
compensation” under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), in no event shall a termination of employment be
considered to have occurred under this Agreement unless such termination
constitutes Executive’s “separation from service” with the Company as such term
is defined in Treasury Regulation Section 1.409A-1(h) and any successor
provision thereto (“Separation from Service”).     (b)   Section 409A
Compliance. Notwithstanding anything contained in this Agreement to the
contrary, to the maximum extent permitted by applicable law, the Severance
Benefits payable to Executive pursuant to Section 4 shall be made in reliance
upon Treasury Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay
plans) or Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term
deferrals). However, to the extent any such payments are treated as
non-qualified deferred compensation subject to Section 409A of the Code, and if
Executive is deemed at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited payment under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s termination benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six-month period measured from the date of
Executive’s Separation from Service or (ii) the date of Executive’s death. Upon
the earlier of such dates, all payments deferred pursuant to this Section 20(b)
shall be paid in a lump sum to Executive. The determination of whether the
Employee is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of his Separation from Service shall made by the Company
in accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treasury Regulation Section 1.409A-1(i)
and any successor provision thereto).

 

Page 8



--------------------------------------------------------------------------------



 



21.   Section 409A; Separate Payments. This Agreement is intended to be written,
administered, interpreted and construed in a manner such that no payment or
benefits provided under the Agreement become subject to (a) the gross income
inclusion set forth within Section 409A(a)(1)(A) of the Code or (b) the interest
and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. In no event shall the Company be required
to provide a tax gross-up payment to Executive or otherwise reimburse Executive
with respect to Section 409A Penalties. For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that Executive may be eligible to
receive under this Agreement shall be treated as a separate and distinct payment
and shall not collectively be treated as a single payment.   22.   Successors
and Assigns. This Agreement shall be binding upon and inure to the benefit of
the Company, its subsidiaries, affiliates, successors, and assigns.   23.  
Nonwaiver. Any waiver by the Company of a breach of any provision of this
Agreement must be in writing and signed by the Company to be effective. Any
waiver by the Company of a breach of any provision of this Agreement shall not
operate or be construed as a waiver by the Company of any different or
subsequent breach of this Agreement by Executive.   24.   Applicable Law. This
Agreement shall be construed in accordance with and governed by the laws of the
State of Texas, without giving effect to the conflict of laws provisions
thereof.   25.   Forum Selection Clause. Any and all causes of action for
equitable relief relating to the enforcement of this Agreement and not otherwise
subject to the mandatory arbitration provisions of Paragraph 15 may, in the
Employer’s sole discretion, be brought in the United States District Court for
the Northern District of Texas or the Dallas County District of the Texas State
Courts. The parties agree that the provisions of this paragraph benefit both
Employer and Executive. Any and all causes of action by and between Employer and
Executive can be quickly and efficiently resolved in the agreed-upon forum,
which will not unduly burden either Employer or Executive, and which will
substantially aid Employer and Executive in providing the opportunity for
uniform treatment with respect to any issues relating to the covenants contained
in this Agreement.   26.   Entire Agreement; Amendment. This Agreement
represents the entire agreement between the Company and the Executive with
respect to the subject matter hereof, supersedes all prior agreements dealing
with the same subject matter. This Agreement may be amended at any time by the
mutual consent of the parties hereto, with any such amendment to be invalid
unless in writing, signed by the Company and Executive; provided that any such
amendment shall be consistent with the provisions of Sections 20 and 21 hereof.
  27.   Severability. The invalidity of any term or provision of this Agreement,
including any term or provision of paragraphs 10, 11, 12, or 13 shall not
invalidate or otherwise affect any other term or provision of this Agreement.  
28.   This agreement shall be effective November 17, 2008.

 

Page 9



--------------------------------------------------------------------------------



 



            Interphase Corporation
      By:   /s/ Gregory B. Kalush         Gregory B. Kalush              Its:
President and Chief Executive Officer  

            Executive
      /s/ Yoram Solomon       Yoram Solomon   

 

Page 10



--------------------------------------------------------------------------------



 



Exhibit A
(INTERPHASE LOGO) [c77252c7725201.gif]
Job Description

     
Job Title: VP, Corp Strategy & Business Development
  Department: NEW
Reports To: President and CEO
  FLSA Status: Exempt
Prepared By: D. Shute & G. Kalush
  Approved By:
Prepared Date: August 15, 2008
  Approved Date:

SUMMARY
The VP of Corporate Strategy & Business Development serves as the focal point
for strategy formation for the company. This staff position reports to the CEO
and provides creative insight to the CEO and Executive Team to complement the
organization’s operational strength. In conjunction with the CEO and Executive
Team, this position draws upon the deep technical strength of the candidate to
define and shape the medium and long-term growth strategy of the company; it is
also responsible for coordinating and pulling together the strategic plan
(process), and for identifying and evaluating growth options including the
assessment of potential joint ventures, potential M&A options, specific emerging
technologies to invest in, and strategic products and services for the company
to focus on.
The VP of Corporate Strategy & Business Development is a member of the Executive
Team and provides innovative insight to the rest of the team in terms of
possible strategic directions the company should investigate and pursue. This
position has virtually no operational responsibilities; its focus is on
inspiring creativity and a sustainable innovation culture within the company
while providing imaginative (but well thought through) alternative business
directions for the Company and it’s executives to consider. This position’s
responsibilities play a key role in contributing to the company’s strategic
direction, and are critical to the long-term profitable growth and overall
success of the Company,
As a member of the Executive Team, the VP of Corporate Strategy & Business
Development must embrace and promote the organization’s vision, goals, and
values, and operate with a sense of unity and alignment with the CEO and the
rest of the leadership team, which is deemed necessary to achieve superior
business results within the Company.

 

 



--------------------------------------------------------------------------------



 



ESSENTIAL DUTIES AND RESPONSIBILITIES
Key Accountabilities:
Strategic Direction Leadership:

•   Has the responsibility for providing leadership and guidance for the
formation of the Company’s long term vision and direction.

•   Leads the company’s assessment of emerging technologies and recommends
Interphase’s positioning to take maximum advantage of our company’s core
competencies, skills and market position.

•   Provides a strong perspective on future strategic direction for the company
and recommends potential new markets and/or products and services to the CEO and
Executive Team.

•   Identifies, analyzes, and recommends potential acquisitions, strategic
alliances, joint ventures, licensing agreements, divestitures to the CEO and
eventually the rest of the Executive Team and serves as the internal champion
once those recommendations are accepted toward the realization of strategic
goals.

•   Confers with CEO to discuss required changes in market direction, product
portfolio, resources/skills, processes, strategies or goals as a result of
current or future customer trends and/or market conditions.

Market & Customer Intelligence:

•   Collaborates with diverse internal and external stakeholders to create a
market perspective, and gathers market intelligence. Develops strategies
regarding new business development initiatives and provides compelling insights
and perspectives to our Executive Team to help them prioritize the most viable
opportunities in order to help steer the company in the right direction.

•   Engages customers, partners, vendors, investment banking community leaders,
standards committees, industry analysts, potential M&A targets, etc., to develop
sources of information and analysis and determine viable future directions that
Interphase should consider, potential investments Interphase should consider,
and make those recommendations to the CEO and Executive Team, and assist the CEO
in these discussions with the Board of Directors.

Joint Development, Partnerships, and M&A Activity:

•   Evaluates new technology directions and business development opportunities
such as strategic partnerships, joint development, outsourcing, and mergers &
acquisitions of outside capability to improve time to market, advance the
company’s market position, and ensure its ability to achieve its current and
future business plan objectives. Proactively evaluates these potential options
and makes recommendations to the CEO.   •   Provides a financial evaluation of
strategic and investment options.

•   Once an idea is agreed upon amongst the CEO and Executive Team, this
position serves as an internal “champion” to help drive the idea (whether an
M&A, strategic partnership, joint development, divestitures or outsourcing
proposal) from initial idea through successful completion. This may include
coordinating activities around valuation work, organizing due diligence and
management meetings, and act as an advisor /partner to Executive Team and the
CEO throughout the process.

 

 



--------------------------------------------------------------------------------



 



Strategic Planning Process:

•   Working in partnership with the CEO and Executive Team, owns the end-to-end
strategic planning process and provides functional excellence in strategic
planning to the organization. Acts as a key partner to the business in
developing the annual Business Strategic Review, which is a five year plan
dimensioning the strategic priorities for the organization.

•   Implements a methodology and process for formulating vision and strategy and
ensuring a continuous cycle of update into the future year. Acts as an active
guide in the strategic technology vision and business direction (i.e. selection
of strategic markets) for the organization.

•   Maintains significant interaction with customers, suppliers, marketing and
engineering/development teams to effectively evaluate future programs under
consideration; and advises the CEO, the Executive Team, and other internal team
members on these matters.

Strategy Spokesperson:

•   Actively speaks at, presents, and/or participates in customer presentations,
“world tours”, and trade show activities as appropriate.

•   Presents at Board Meetings as requested or required.

Other duties may be assigned. Management reserves the right to change these
duties at any time.
SUPERVISORY RESPONSIBILITIES
The VP of Corporate Strategy & Business Development has no direct reports.
QUALIFICATIONS
To perform this job successfully, an individual must be able to perform each
essential duty satisfactorily. The requirements listed below are representative
of the knowledge, skill, and/or ability required. Reasonable accommodations may
be made to enable individuals with disabilities to perform the essential
functions.
EDUCATION and/or EXPERIENCE
Bachelor’s degree in Engineering (BSEE) or very strong technical background is
required. An MBA is preferred.
Prefer ten (10+) years in a corporate business development setting, doing
business strategy development. Management / marketing strategy consultancy
experience for technology companies is highly preferred.
Strong communications industry experience is required; an emphasis in data,
voice and video communications technologies is desired. Possess a strong
understanding of convergent & telecommunications business models and competitive
landscape.

 

 



--------------------------------------------------------------------------------



 



Ideally, five plus (5+) years of background functioning as the senior leader of
business development, corporate strategy, or CTO of a Company, major operating
group or subsidiary with accountability for setting the company’s strategic
vision.
Legal and financial acumen is preferred.
Must be an enthusiastic, ethical, persuasive leader who commands respect by word
and deed. Must be a team player who thrives in a fast-paced environment.
A broad understanding of computer/communications-related technologies.
Extremely capable VP of Corporate Strategy & Business Development who can truly
operate as an influential member of the CEO’s Staff while making “value-added”
contributions in throughout the organization. Building solid working
relationships with Executive Officers and the Company’s Board of Directors will
also be imperative to the overall execution of the VP of Corporate Strategy &
Business Development’s responsibilities.
Must possess a balanced business background encompassing more than strictly
technical skills; equally important, will be the ability to aggressively
contribute to the company’s long-term and short-term strategic vision. This
position functions as a major contributor in support of the Company’s growth
strategy, new products, and services is a high priority, as is the need to
become the CEO’s confidant and “business partner”.
Must possess leadership qualities and be able to work well with the rest of the
Executive Team. The right candidate will inspire and motivate the organization
toward creativity and innovativeness, in accepting the adopted strategic
direction, and in assisting the Executive Team in communicating to the
organization what we are trying to accomplish and why. Leadership skills also
include the ability to collaborate and partner well with others, and to develop
and communicate vision and business strategies. Must have extensive knowledge of
market and emerging technologies.
COMMUNICATION AND LANGUAGE SKILLS
Must communicate effectively, concisely, and accurately with integrity and
consistent to our Corporate Values, having the ability to decipher and
understand technically complex customer and market requirements, analyze and
interpret complex scientific and technical journals and documentation, financial
reports, and legal documents and be able to explain them accurately. Must be a
strong influencer with strong collaboration and negotiation skills. Must possess
the ability to respond to inquiries or complaints from customers, partners,
regulatory agencies, members of the business community, Board members, or
employees that are from the simple to the complex in nature. Must possess the
ability to effectively and concisely express key relevant information in written
form, whether writing speeches, or articles for publication that conform to
prescribed style and format. Must have the ability to present ideas effectively
to customers, the Executive Team, the Board of Directors, our employees, and
external constituencies such as legal counsel, public audit firm, conference
participants, public groups, and/or the media. Multi-lingual ability (French,
English) is desirable.

 

 



--------------------------------------------------------------------------------



 



REASONING ABILITY
Excellent ability to read and understand very complex and technical information
and then apply that knowledge of information to the company’s own situation to
develop strategies and solve problems. Must be able to pro-actively and
effectively define problems, collect data, establish facts, make sound
recommendations, draw valid conclusions, and solve complex problems daily.
Ability to interpret an extensive variety of technical instructions or
engineering schematics in mathematical or diagram form and deal with several
abstract and concrete variables. Ability to make predictions with relative
confidence by synthesizing customer information, market information, analyst
projections, hypothetical models, company trends in performance, and make sound
recommendations.
PHYSICAL DEMANDS
The physical demands described here are representative of those that must be met
by an employee to successfully perform the essential functions of this job.
Reasonable accommodations may be made to enable individuals with disabilities to
perform the essential functions.
While performing the duties of this job, the employee is regularly required to
speak and listen. The employee frequently is required to walk, sit, stand, and
reach with hands and arms. International travel requires sitting for prolonged
periods of time.
WORK ENVIRONMENT
The work environment characteristics described here are representative of those
an employee encounters while performing the essential functions of this job.
Reasonable accommodations may be made to enable individuals with disabilities to
perform the essential functions.
Normal office and engineering lab environment. Regular domestic and
international travel required (up to 35%).
Initials:                     
                                  
Exhibit A

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Compensation
Base Salary. $7,115.39 per pay period ($185,000/year on an annual basis), of
which there are 26 in each calendar year, less deductions as may be required by
law or authorized by Executive.
Annual Bonus. During the term of this Agreement, Executive will be eligible for
an annual bonus under the Company’s Executive Bonus Plan, as determined by the
Company’s Board of Directors (the “Board”) in its sole discretion (collectively,
“Annual Bonus”). The opportunity to earn an Annual Bonus and the amount of the
Annual Bonus will be determined in accordance with criteria (“Bonus Criteria”)
established by the Board. For FY 2009, Executive will be eligible to earn a
bonus of $40,000, based on Bonus Criteria established by the Board for FY 2009.
Executive must continue to be employed by the Company through the payment date
of any such Annual Bonus as a condition to receiving the bonus.
Equity. The Company shall, according to the Company’s Long-Term Stock Incentive
Plan and with the approval of the CEO and the Compensation Committee of the
Board of Directors, grant to Executive 20,000 shares of restricted stock of the
Company. Executive’s right, title, and interest to any stock conferred under the
Employment Agreement shall be controlled and governed by terms and conditions of
the Company’s Long-Term Stock Incentive Plan. The per share price will be
determined as of the close of NASDAQ trading on Executive’s first day of
employment.
Executive Benefit Plans. Based on the plans maintained by the Company from time
to time during the term of this Agreement for its similarly situated executives,
and subject to change at any time, the Executive will be provided with a
comprehensive and competitive benefits package including medical, dental,
vision, life, AD&D, STD, and LTD, all effective on the Executive’s first day of
employment. Executive will be eligible to participate in the Company’s 401(k)
plan with discretionary matching contribution after completing 60 days of
employment. The Executive shall be eligible to participate in such benefit
plans, according to the terms and conditions of those plans. Executive will pay
same amount as all other Executive and non-Executive employees for health
premiums.
Severance Pay. Eligible for 3 months of base salary if terminated anytime within
first year of employment; and 6 months of base salary if terminated anytime
after first anniversary of employment, subject to terms and conditions of this
Agreement. Please refer to Paragraph 4, “Termination Without Cause or
Nonrenewal” on page 2 of this Agreement.
Executive Disability Plan. The Executive is eligible to apply for a voluntary
Executive Disability Plan. If approved by the carrier for coverage, the premiums
will be paid for by the Executive.

 

 



--------------------------------------------------------------------------------



 



Vacation and Leave. Executive shall be entitled to three (3) weeks of vacation
per year, accrued monthly, and six (6) sick days per year, and any other paid
leave benefits provided for in the Company’s Policy Guide.
Cell Phone & Computer. Executive will be furnished with a laptop and cell
phone/PDA for business purposes.
Office Furnishings. The Company agrees to provide office space and furnishings
to Executive commensurate with the Company’s decor and culture.
Initials:                     
                                 
Exhibit B

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Designated Cities — Per Paragraph 11a of Employment, Confidentiality,
and Non-Compete Agreement.
The Continental United States
Initials:                     
                                  
Exhibit C

 

 